Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response to the restriction requirement, dated February 1, 2021, has been received and entered into the record. Applicant’s election of Group I, claims 56-71, 74-79, 88-91, 93, and 100, and the species of complementary determining regions of 97-99, 100, 102, 217, 218, and 219, has been entered into the record.
Claims 92 and 94-99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2021.
Claims 56-71, 74-79, 88-91, 93, and 100 are therefore pending and under examination, drawn to chimeric antigen receptors against CD70, expression vectors for such, and cells expressing such.

Claim Rejections - Improper Markush 
Claims 56-71, 74-79, 88-91, 93, and 100 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush 
The Markush grouping of claim 56 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: while all members of the group are antibodies that bind to the same protein (CD70), the claimed complimentary determining regions of the antibodies which give them the common function of binding to CD70 are structurally distinct. Compare, for example, the sequences of SEQ ID NO:99 (Gly Phe Ser Leu Ser Asn Ala Arg Met Gly Val Thr), and SEQ ID NO:75 (Asp Asp Ser Ile Ser Val Tyr Tyr Trp Ser). While both are listed as being alternatives for the heavy chain CDR1, they are clearly structurally distinct. Using the above example, the various antibodies of the Markush group are patentably distinct from one another as prior art on one would not anticipate or render obvious any of the others.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-59, 61-71, 74-79, 88-91, 93, and 100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
In the instant case, the specification discloses a number of chimeric antigen receptors (CARs) which bind to CD70. The claims define these CARs by the sequences of the complementary-determining regions (CDRs) of both the heavy and light chains of the CD70-binding regions. However, the claims present these CDRs in the alternative, effectively claiming all potential CARs comprising any combination of the six CDRs of the CD70-binding region. 
Given the billions of possible combinations of CDRs claimed in comparison to the relatively small number of disclosed species of complete anti-CD70 antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-71, 74-79, 88-91, and 93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of what is being claimed are not clearly defined. One of skill in the art would not be appraised of whether the heavy or light-chain variable regions recited in claim 
Applicant is invited to amend the claims to more clearly define the relationship between the various species of independent claim 56 and the species of the dependent claims of claim 56.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-66, 70-71, 74-77, 88-91, 93, and 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/264,485 (reference application) in view of US 20130323214 A1 (Gottschalk et al.) Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to identical CD70-binding molecules (see, e.g., Table 1 of the ‘485 application). Specifically, the sequences of SEQ ID NOs: 1-48, 338-381 of the instant application are identical to SEQ ID NOs: 1-48, 288-331 of the reference application. However, the reference claim is silent with regards to chimeric antigen receptors (CARs).  Claims 4-9 of the copending application recite bispecific antibodies, which are on point to claim 70.  Claims 10-12 of the ‘485 application are on point  to present claims 75-77.
Gottschalk teaches a CAR which targets CD70 for the immunotherapy of CD70-positive malignancies (abstract). Gottschalk further teaches that CD70 is a useful target for 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the antibodies of the reference application with the teachings of Gottschalk to arrive at the claimed invention. Gottschalk teaches that CAR-T cell therapy is an advantageous way to target only cells expressing the antigen targeted by the CAR, which is derived from a molecule which binds the target antigen (para. 0004). A person skilled in the art could, starting from the antibody sequences of the reference invention, construct and design a CAR which binds to CD70 by substituting the antibody from the reference application for the CD70 binding molecule taught by Gottschalk by known methods, and arrive at the instantly claimed invention with a predictable chance of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following linked sequences, referred by their corresponding SEQ ID NOs, have been searched and found to be free of the art: 97-100-102, 98-100-102, 99-100-102, and 217-218-219.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. patent 10,689,456 (Wang et al).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644